Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
This action is in response to original filings made on 6/1/2022. Claim 1 is amended. Claims 1-14 are pending.
Response to Arguments
Examiner’s Remarks - Specification (Title)
	The applicant has amended their title. Applicant’s title amendment adequately represents the claimed invention. The examiner withdraws the objection. 
Examiner’s Remarks - 35 USC § 103 – Claim 1
	The applicant has amended each independent claim to recite the new feature(s) of, “carrying out an action within the vehicle in response to reception of the report, the action being recommended based on the anomaly detected”. The applicant alleges deficiency. The examiner introduces the teachings of prior art reference Kinney et al. (US Patent Publication No. 2010/0023201) to the record. Prior art reference Kinney teaches providing vehicle data (i.e. reports) for analysis and making recommendations based on the received vehicle data (i.e. report). See rejection below. 




Examiner’s Remarks - 35 USC § 103 – Claims 2-14
The applicant argues:
“Claims 2-7 and 9-14 depend from allowable claim 1 and as such include all the limitations thereof. Claims 2-7 and 9-14 are therefore allowable at least by way of dependence from allowable claim 1. Claims 2-7 and 9-14 are also allowable for at least the reason that they recite other limitations not taught or otherwise disclosed by the cited art.”. 
 Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (US Patent Publication No. 2017/0032671 and Toyama hereinafter) in view of Kinney et al. (US Patent Publication No. 2010/0023201 and Kinney hereinafter).

As to claim 1, Toyama teaches a method for transmitting a report to a vehicle comprising the following steps: 
detecting, by a stations an anomaly relating to the vehicle (i.e., …teaches in par. 0071 the following: “…The traffic information verification unit 218 verifies whether traffic information collected by the traffic information collection unit 216 is inconsistent with sensor information collected by the sensor information collection unit 214. The inconsistency between traffic information and sensor information corresponds to, for example, a case in which the traffic information indicates the existence of a vehicle at a certain position but the sensor information indicates nothing or the existence of any object other than the vehicle at the position. In addition, the inconsistency between traffic information and sensor information also corresponds to a case in which a vehicle exists at a position indicated by the traffic information but a movement speed or a movement direction of the vehicle indicated by the traffic information is different from a movement speed or a movement direction of the vehicle indicated by the sensor information.”).

Toyama does not expressly teach:
transmitting to the vehicle a report relating to the anomaly detected; and
carrying out an action within the vehicle in response to reception of the report, 
the action being recommended based on the anomaly detected.
In this instance the examiner notes the teachings of prior art reference Kinney.
With regards to applicant’s claim limitation element of, “transmitting to the vehicle a report relating to the anomaly detected”, teaches in par. 0089 the following: “The process then sends a request to the vehicle for data identified using the policy (operation 712). The requested data is then received (operation 714). This received data is stored (operation 716) with the process terminating thereafter.”.
With regards to applicant’s claim limitation element of, “carrying out an action within the vehicle in response to reception of the report”, Kinney teaches in par. 0091 the following: “The process begins by identifying the vehicle data for analysis (operation 800). In these examples, this data may include a set of events and a set of additional vehicle data that may have been requested. The process then performs an analysis on identified data (operation 802). This analysis may be performed using any currently available analysis process.”. Teaches in par. 0094 the following: “The process then generates a result from the analysis (operation 804). The results in operation 804 may be a set of fault conditions. A fault condition is an identification of a fault or potential fault. The fault may be any failure of a component, part, system, subsystem, or other object needed for a vehicle to operate properly and/or as expected.”.
With regards to applicant’s claim limitation element of, “the action being recommended based on the anomaly detected”, Kinney teaches in par. 0095 the following: “a set of recommendations are identified (operation 806). These recommendations may include recommendations from maintenance operations, that actions are to be taken, or even that no actions are needed. The process then may generate an alert (operation 808) with the process terminating thereafter. In this example, alert 808 may be an optional step that is implemented depending on the priority of the recommendation. For example, some recommendations may require actions to be taken after the mission for the vehicle has terminated while other recommendations may require immediate actions.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Toyama with the teachings of Kinney by having their vehicle system comprise report base recommendations. One would have been motivated to do so to provide a simple and effective means to further handle detected anomaly events in the vehicle system, wherein the report base recommendations help control harmful events and makes it easier to ensure system reliability.

As to claim 2, the system of Toyama and Kinney as applied to claim 1 teaches transmitting data to vehicles, specifically Toyama teaches a method as claimed in claim 1, further comprising a step of receiving, by the station and via a wireless communication between the station and the vehicle (i.e., …teaches in par. 0071 the following: “[0071] The traffic information verification unit 218 verifies whether traffic information collected by the traffic information collection unit 216 is inconsistent with sensor information collected by the sensor information collection unit 214. The inconsistency between traffic information and sensor information corresponds to, for example, a case in which the traffic information indicates the existence of a vehicle at a certain position but the sensor information indicates nothing or the existence of any object other than the vehicle at the position. In addition, the inconsistency between traffic information and sensor information also corresponds to a case in which a vehicle exists at a position indicated by the traffic information but a movement speed or a movement direction of the vehicle indicated by the traffic information is different from a movement speed or a movement direction of the vehicle indicated by the sensor information.”.), 
data from the vehicle, wherein the anomaly detected by the station is an anomaly within the data (i.e., …teaches in par. 0071 the following: “[0071] The traffic information verification unit 218 verifies whether traffic information collected by the traffic information collection unit 216 is inconsistent with sensor information collected by the sensor information collection unit 214. The inconsistency between traffic information and sensor information corresponds to, for example, a case in which the traffic information indicates the existence of a vehicle at a certain position but the sensor information indicates nothing or the existence of any object other than the vehicle at the position. In addition, the inconsistency between traffic information and sensor information also corresponds to a case in which a vehicle exists at a position indicated by the traffic information but a movement speed or a movement direction of the vehicle indicated by the traffic information is different from a movement speed or a movement direction of the vehicle indicated by the sensor information.”).

Toyama does not expressly teach a anomaly. 
In this instance the examiner notes the teachings of prior art reference Kinney.
	With regards to applicant’s claim limitation element(s) of anomaly, Kinney teaches in par. 0039 the following: “A turbulence event is a transient condition. Some data, such as flight control surface position, may be captured/saved by the onboard system and stored. However, other data, such as air conditioning pack air in-flow rates surrounding the turbulence event, may be transient and may not be saved. This transient data may be useful for analysis of an air conditioning system anomalous operation during the turbulence event and would otherwise be lost without the different advantageous embodiments.”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Toyama with the teachings of Kinney by having their vehicle system comprise report base recommendations. One would have been motivated to do so to provide a simple and effective means to further handle detected anomaly events in the vehicle system, wherein the report base recommendations help control harmful events and makes it easier to ensure system reliability.

As to claim 3, the system of Toyama and Kinney as applied to claim 1 teaches transmitting data to vehicles, specifically Toyama teaches a method as claimed in claim 1 or claim 2, wherein the report is transmitted via a wireless communication between the station and the vehicle (i.e., …teaches in par. 0074 the following: “[0074] The signature information transmission unit 222 transmits signature information on invalid traffic information determined by the signature information determination unit 220 to the vehicle 100 via the wireless communication unit 204. Thus, the attack detecting unit 122 of the vehicle 100 is allowed to detect an attack based on the latest signature information.”).

Toyama does not expressly teach a report. 
In this instance the examiner notes the teachings of prior art reference Kinney.
	With regards to applicant’s claim limitation element(s) of a report, Kinney teaches as part his claim 8 the following: “responsive to receiving the vehicle data over the wireless interface from the vehicle…”. Vehicle data is a report.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Toyama with the teachings of Kinney by having their vehicle system comprise report base recommendations. One would have been motivated to do so to provide a simple and effective means to further handle detected anomaly events in the vehicle system, wherein the report base recommendations help control harmful events and makes it easier to ensure system reliability.

As to claim 4, the system of Toyama and Kinney as applied to claim 1 teaches transmitting data to vehicles, specifically Toyama teaches a method as claimed in claim 1 or claim 2, wherein the report is transmitted to the vehicle by a remote server (130) (i.e., …teaches in par. 0074 the following: “[0074] The signature information transmission unit 222 transmits signature information on invalid traffic information determined by the signature information determination unit 220 to the vehicle 100 via the wireless communication unit 204. Thus, the attack detecting unit 122 of the vehicle 100 is allowed to detect an attack based on the latest signature information.”).

Toyama does not expressly teach a report. 
In this instance the examiner notes the teachings of prior art reference Kinney.
	With regards to applicant’s claim limitation element(s) of a report, Kinney teaches as part his claim 8 the following: “responsive to receiving the vehicle data over the wireless interface from the vehicle…”. Vehicle data is a report.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Toyama with the teachings of Kinney by having their vehicle system comprise report base recommendations. One would have been motivated to do so to provide a simple and effective means to further handle detected anomaly events in the vehicle system, wherein the report base recommendations help control harmful events and makes it easier to ensure system reliability.

As to claim 5, the system of Toyama and Kinney as applied to claim 1 teaches transmitting data to vehicles, specifically Toyama teaches a method as claimed in claim 4, wherein the remote server is configured to transmit a message which is intended for the driver or the owner of the first vehicle and which signals the anomaly detected (i.e., …teaches in par. 0074 the following: “[0074] The signature information transmission unit 222 transmits signature information on invalid traffic information determined by the signature information determination unit 220 to the vehicle 100 via the wireless communication unit 204. Thus, the attack detecting unit 122 of the vehicle 100 is allowed to detect an attack based on the latest signature information.”).

Toyama does not expressly teach a anomaly. 
In this instance the examiner notes the teachings of prior art reference Kinney.
	With regards to applicant’s claim limitation element(s) of anomaly, Kinney teaches in par. 0039 the following: “A turbulence event is a transient condition. Some data, such as flight control surface position, may be captured/saved by the onboard system and stored. However, other data, such as air conditioning pack air in-flow rates surrounding the turbulence event, may be transient and may not be saved. This transient data may be useful for analysis of an air conditioning system anomalous operation during the turbulence event and would otherwise be lost without the different advantageous embodiments.”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Toyama with the teachings of Kinney by having their vehicle system comprise anomaly reporting. One would have been motivated to do so to provide a simple and effective means to further secure the vehicle systems, wherein the anomaly detection makes it easier to comprehensively capture harmful events that occur within the vehicle system.

As to claim 6, the system of Toyama and Kinney as applied to claim 1 teaches transmitting data to vehicles, specifically Toyama teaches a method as claimed in claim 4 or claim 5, wherein the station is configured to transmit an anomaly detection message to the remote server (I.e., …teaches in par. 0030 the following: “the vehicle preferably further includes a notification unit adapted to transmit signature information indicating characteristics of the traffic information determined by the verification unit to be inconsistent with the sensor information to one of the circumjacent vehicle and the server”).

Toyama does not expressly teach a anomaly. 
In this instance the examiner notes the teachings of prior art reference Kinney.
	With regards to applicant’s claim limitation element(s) of anomaly, Kinney teaches in par. 0039 the following: “A turbulence event is a transient condition. Some data, such as flight control surface position, may be captured/saved by the onboard system and stored. However, other data, such as air conditioning pack air in-flow rates surrounding the turbulence event, may be transient and may not be saved. This transient data may be useful for analysis of an air conditioning system anomalous operation during the turbulence event and would otherwise be lost without the different advantageous embodiments.”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Toyama with the teachings of Kinney by having their vehicle system comprise anomaly reporting. One would have been motivated to do so to provide a simple and effective means to further secure the vehicle systems, wherein the anomaly detection makes it easier to comprehensively capture harmful events that occur within the vehicle system.

As to claim 7, the system of Toyama and Kinney as applied to claim 1 teaches transmitting data to vehicles, specifically Toyama teaches a method as claimed in claim 4one of claims I to 6, wherein the remote server is configured to process a plurality of anomaly detection messages which are received from a plurality of stations, respectively, and to derive the report therefrom (i.e., …teaches in par. 0050 the following: “each of the plurality of vehicles 100 transmits traffic information received from circumjacent objects and sensor information acquired by its own sensor to the server 200. The server 200 accumulates the traffic information and the sensor information collected from the vehicles 100 and specifies traffic information inconsistent with the sensor information (hereinafter called invalid traffic information). The server 200 specifies signature information indicating the characteristics of the invalid traffic information and notifies the vehicles 100 of the same.”).

Toyama does not expressly teach a anomaly and report. 
In this instance the examiner notes the teachings of prior art reference Kinney.
	With regards to applicant’s claim limitation element(s) of anomaly, Kinney teaches in par. 0039 the following: “A turbulence event is a transient condition. Some data, such as flight control surface position, may be captured/saved by the onboard system and stored. However, other data, such as air conditioning pack air in-flow rates surrounding the turbulence event, may be transient and may not be saved. This transient data may be useful for analysis of an air conditioning system anomalous operation during the turbulence event and would otherwise be lost without the different advantageous embodiments.”. Kinney teaches as part his claim 8 the following: “responsive to receiving the vehicle data over the wireless interface from the vehicle…”. Vehicle data is a report.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Toyama with the teachings of Kinney by having their vehicle system comprise report base recommendations. One would have been motivated to do so to provide a simple and effective means to further handle detected anomaly events in the vehicle system, wherein the report base recommendations help control harmful events and makes it easier to ensure system reliability.

As to claim 8, the system of Toyama and Kinney as applied to claim 1 teaches transmitting data to vehicles, specifically Toyama teaches a method as claimed in claim lone of claims 1 to 7, further comprising a step of carrying out an action within the vehicle following reception of the report (i.e., …teaches in figure 7, figure element 73, the vehicle control is performed with the reliance on the invalid traffic information).

Toyama does not expressly teach a report. 
In this instance the examiner notes the teachings of prior art reference Kinney.
	With regards to applicant’s claim limitation element(s) of a report, Kinney teaches as part his claim 8 the following: “responsive to receiving the vehicle data over the wireless interface from the vehicle…”. Vehicle data is a report.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Toyama with the teachings of Kinney by having their vehicle system comprise report base recommendations. One would have been motivated to do so to provide a simple and effective means to further handle detected anomaly events in the vehicle system, wherein the report base recommendations helps control harmful events and makes it easier to ensure system reliability.

As to claim 9, the system of Toyama and Kinney as applied to claim 1 teaches transmitting data to vehicles, specifically Toyama teaches a method as claimed in claim 8, wherein the action comprises at least one of the following steps: 
updating a software item which is on-board the vehicle; 
switching a functionality of the vehicle to a secure operating mode; 
inhibiting automatic actions carried out by the vehicle; 
deactivating or isolating an on-board system; 
stopping the transmission of data via a wireless communication; 
switching to a secure configuration of a system for protection against data-processing attacks (i.e., …the examiner notes that applicant’s usage of the phrase “at least one of”, places the above limitation into alternative form. As such with regards to applicant’s alternative form limitation of, “inhibiting automatic actions carried out by the vehicle”, teaches in figure 7, figure element 73, the vehicle control is performed with the reliance on the invalid traffic information).

As to claim 10, the system of Toyama and Kinney as applied to claim 1 teaches transmitting data to vehicles, specifically Toyama teaches a method as claimed in claim lone of claims 1 to 9, further comprising a step of transmitting a warning message inside the vehicle (i.e., …teaches in par. 0050 the following: “… The vehicles 100 have an intrusion detection system (IDS) or an intrusion prevention system (IPS) and detect the invalid traffic information using the signature information notified from the server 200.” …further teaches in par. 0053 the following: “The sensor group 102 includes a plurality of sensors used to acquire the inner statuses of the vehicle and environmental conditions around the vehicle. The sensors used to acquire the inner statuses of the vehicle include a position information sensor, a direction sensor, a speed sensor, an acceleration sensor, a yaw rate sensor, a steering angle sensor, an accelerator opening sensor, a braking pressure sensor, an engine rotational speed sensor, or the like. The sensors used to acquire environmental conditions around the vehicle include cameras (a visible light camera and an infrared camera), radars (a millimeter-wave radar, a quasi-millimeter-wave radar, and a near-infrared laser radar), ultrasonic sonar equipment, illumination sensors, or the like.”.).

As to claim 11, the system of Toyama and Kinney as applied to claim 1 teaches transmitting data to vehicles, specifically Toyama teaches a method as claimed in claim 1 one of claims 1 to 10, wherein the report comprises at least one information item selected from among the following information items: 
an identifier of the anomaly which is detected, a type of the anomaly detected, a confidence level which is associated with the anomaly detected, a recommended action, a measurement of the capacity for anomaly detection of the station, proof of the anomaly detected, information items relating to the vehicle (i.e., …teaches in par. 0074 the following: “[0074] The signature information transmission unit 222 transmits signature information on invalid traffic information determined by the signature information determination unit 220 to the vehicle 100 via the wireless communication unit 204. Thus, the attack detecting unit 122 of the vehicle 100 is allowed to detect an attack based on the latest signature information.”).

Toyama does not expressly teach a anomaly and report. 
In this instance the examiner notes the teachings of prior art reference Kinney.
	With regards to applicant’s claim limitation element(s) of anomaly, Kinney teaches in par. 0039 the following: “A turbulence event is a transient condition. Some data, such as flight control surface position, may be captured/saved by the onboard system and stored. However, other data, such as air conditioning pack air in-flow rates surrounding the turbulence event, may be transient and may not be saved. This transient data may be useful for analysis of an air conditioning system anomalous operation during the turbulence event and would otherwise be lost without the different advantageous embodiments.”. Kinney teaches as part his claim 8 the following: “responsive to receiving the vehicle data over the wireless interface from the vehicle…”. Vehicle data is a report.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Toyama with the teachings of Kinney by having their vehicle system comprise report base recommendations. One would have been motivated to do so to provide a simple and effective means to further handle detected anomaly events in the vehicle system, wherein the report base recommendations help control harmful events and makes it easier to ensure system reliability.

As to claim 12, the system of Toyama and Kinney as applied to claim 1 teaches transmitting data to vehicles, specifically Toyama teaches a method as claimed in claim lone of claims 1 to 11, wherein the station is fitted to another vehicle (see Toyama figure 7).

As to claim 13, the system of Toyama and Kinney as applied to claim 1 teaches transmitting data to vehicles, specifically Toyama teaches a method as claimed in claim lone of claims 1 to 11, wherein the station is fitted to a road infrastructure item (see figure 10A & 10B).

As to claim 14, the system of Toyama and Kinney as applied to claim 1 teaches transmitting data to vehicles, specifically Toyama teaches a method as claimed in claim lone of claims 1 to 11, wherein the station is fitted to a portable electronic device (i.e., …teaches in par. 0050 the following: “each of the plurality of vehicles 100 transmits traffic information received from circumjacent objects and sensor information acquired by its own sensor”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497